Citation Nr: 0617909	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as secondary to inservice exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to December 1968, with verified service in the 
Republic of Vietnam during the Vietnam War.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for peripheral 
neuropathy.  

In February 2005, the Board remanded the matter to afford the 
veteran the opportunity to testify at a hearing.  In August 
2005, the veteran testified before the undersigned Veterans 
Law Judge at a Travel Board hearing held at the Pittsburgh 
RO.  In December 2005, the Board again remanded this matter 
for additional development.  

It appears a claim for service connection for post traumatic 
stress disorder (PTSD) still remains pending, and this is 
again REFERRED to the RO for appropriate action.


FINDING OF FACT

The medical evidence supports a finding that the veteran's 
peripheral neuropathy is due to his inservice exposure to 
Agent Orange while serving in the Vietnam War. 


CONCLUSION OF LAW

Service connection for peripheral neuropathy is warranted.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veteran's Claims Assistance Act of 
2000 (VCAA) was signed into law (now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107).  Regulations implementing the 
VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Board finds that VA compliance with the mandates of the 
VCAA is sufficient to permit final appellate review of the 
issue addressed on the merits below.  As the determination 
below represents a full grant of the benefit sought, a 
detailed discussion of the impact of the VCAA on this appeal 
is not necessary. 

II.  Law and Regulations

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be allowed on a presumptive basis for 
certain conditions, such as acute and subacute peripheral 
neuropathy, as a result of exposure to herbicides.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

III.  Analysis

In this case, the claimed disability is clearly shown, as the 
veteran has a medical diagnosis of peripheral neuropathy, 
confirmed by VA and private physicians since 1995.  The 
provisions of presumptive service connection are not for 
application here as the veteran's peripheral neuropathy was 
not shown by medical evidence within the requisite period 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  [The term acute and subacute peripheral neuropathy 
means a transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.]

However, even if a veteran does not have a disease listed at 
38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002). In-service exposure to herbicides (such as Agent 
Orange) is conceded due to the veteran's service in Vietnam.

Although the presumptive route to service connection is 
foreclosed, the veteran is certainly free to seek to service 
connection for peripheral neuropathy via the direct route, by 
showing that his peripheral neuropathy is related to service.  
See Combee, supra.   As this is a medical question, the Board 
looks to the medical evidence of record.  

Favoring the claim is the fact that the record contains 
numerous reports from VA and private doctors indicating that 
the veteran's peripheral neuropathy may very well be related 
to inservice exposure to Agent Orange while the veteran 
served in Vietnam.  While a number of the opinions are 
speculative, noting, essentially, that there are many causes 
for peripheral neuropathy and that one likely cause may be 
exposure to Agent Orange, one opinion is quite clear.  R.G., 
MD, the veteran's VA treating doctor, stated in October 2003 
that it was his belief that the veteran's peripheral 
neuropathy is related to inservice Agent Orange exposure.

In December 2005, the veteran was examined (at the Board's 
request) by a VA examiner who reviewed the claims file and 
opined that it was at least as likely as not that current 
peripheral neuropathy is due to the veteran's inservice 
exposure to Agent Orange.  The examiner discussed the 
veteran's medical history and detailed the examination 
findings.  He reported that the veteran was seen in neurology 
where he underwent a battery of tests to rule out possible 
causes of his peripheral neuropathy.  The examiner reported 
findings on MRI and EMG testing.  He concluded that while 
peripheral neuropathy etiology can be multifactorial, 
"[a]fter reviewing the patient's chart record and examining 
the patient, it is my opinion at this time that the patient's 
peripheral neuropathy is at least 50 percent probability 
secondary to Agent Orange exposure."  

The Board finds that the most recent VA examiner's opinion 
tipping the scale toward a finding of a positive nexus to 
service, coupled with the clear October 2003 opinion in favor 
of the veteran's claim from the veteran's VA doctor (R.G., 
MD), and with the lukewarm statements from other doctors 
regarding the possibility of a link to service, form a 
consistent block of medical evidence in favor of the 
veteran's claim.  

The Board notes that the National Academy of Sciences has 
stated that it is not biologically plausible that peripheral 
neuropathies first noted 30 years after exposure to Agent 
Orange were caused by Agent Orange.  See 67 Fed. Reg. 42600-
42608 (June 24, 2002).  That does not, however, entirely 
dispose of the question in this case.  This is a general 
statement, not specifically applicable to this veteran's 
claims, while the positive opinions of record discussed above 
are specific to the veteran's medical history and situation.  

The Board finds that the medical opinions specific to the 
veteran's case outweigh any general views expressed in the 
statement of the National Academy of Sciences. 
Accordingly, with the evidence supporting the veteran's 
claim, service connection for peripheral neuropathy is 
warranted.   


ORDER

Service connection for peripheral neuropathy is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


